Title: From Thomas Jefferson to Richard Henry Lee, 21 April 1779
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Monticello Apr. 21. 1779.

Among the convention prisoners in this neighborhood is a Baron de Geismar of the Germans, brigade-major to Genl. Gall, whose situation I would wish to make you acquainted with. He is the only son of a German nobleman, and has I beleive an only sister; his Father, now 70 years of age, if living; and excessively anxious to see him before his death: his patrimonial expectations in danger of being transferred to others in the weak state of his father, or perhaps plundered in case of his death; the footing on which he stands with his prince such as might give him reason to hope for promotion were he on the spot, but every thing of that kind certain of passing by him as long as he is absent. Under these circumstances captivity is peculiarly injurious to him, and he petitions Congress to exchange him if possible, or otherwise permit him to return home on any parole they will prescribe. I am satisfied he will carry with him no dispositions to injure us; and his personal merit, with which I am become intimately acquainted, entitles him to every indulgence consistent with the indispensable rules of Congress. I take the liberty of recommending his request to your sollicitation, as from a knolege of the man I am become interested in his happiness; whatever you can do for him will be considered as a peculiar obligation on Dr. Sir, Your friend & servt.,

Th: Jefferson

